In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00160-CR



        SAMANTHA ANN DILLARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26715




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION
         Samantha Ann Dillard appeals her conviction for theft.1 Dillard’s appellate counsel has

filed a brief which discusses the record and reviews the trial proceedings in detail. After counsel’s

professional evaluation of the record, he has concluded there are no arguable grounds to be

advanced on appeal. This meets the requirements of Anders v. California, 386 U.S. 738, 743–44

(1967); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Dillard has filed a pro se response to

his counsel’s brief. After conducting our own review of the record, we find there are no

meritorious grounds for appeal. We overrule the grounds argued by Dillard and affirm the trial

court’s judgment and sentence.2

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and find no genuinely arguable issue. See Halbert v. Michigan, 545
U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).3


1
 See Act of May 29, 2011, 82d Leg., R.S., ch. 1234, § 21, 2011 Tex. Gen. Laws 3302, 3310 (theft of property valued
at less than $1,500.00 with two prior theft convictions) (amended 2015) (current version at TEX. PENAL CODE
§ 31.03(e)(4)(D) (West Supp. 2016)).
2
 Dillard pled guilty to this charge and another indictment alleging the same offense. A single appeal addresses both
cases, and our resolution of the issues in cause number 06-16-00159-CR apply to Dillard’s instant appeal. Please see
our opinion issued on even date herewith in Samantha Ann Dillard v. The State of Texas, cause number 06-16-00159-
CR, for our analysis of the merits of the cases.
3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must

                                                            2
        We affirm the judgment of the trial court.




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:           March 15, 2017
Date Decided:             April 21, 2017

Do Not Publish




be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                         3